Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-10-2006

Fendrick v. PPL Ser Corp
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1887




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Fendrick v. PPL Ser Corp" (2006). 2006 Decisions. Paper 598.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/598


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                       No. 05-1887
                                       __________

                                   JOHN FENDRICK,
                                            Appellant

                                             v.

                                PPL SERVICES CORP.,
                                    trading as PPL

                                       __________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                 (D.C. Civil No. 02-1856)
                                        ________

                            ORDER AMENDING OPINION

       At the direction of the Court, the opinion filed July 25, 2006 is amended in order to
correct a typographical error regarding the name of the District Court Judge. The caption
is amended so that the District Court Judge is correctly identified as the Honorable A.
Richard Caputo.

                                                        For the Court,
                                                        /s/ Marcia M. Waldron
                                                        Clerk

Date: August 10, 2006
CRG/cc: Cynthia L. Pollick, Esq.
        Michael J. Ossip, Esq.




                                             1